Title: Notes on Federalist Arguments in Congressional Debates, [after 3 August 1798]
From: Jefferson, Thomas
To: 


          
            [after 3 Aug. 1798]
          
          
            
              Principles.Dayton naval armamt. Apr. 19. 98.Otis contra.Sedgwick. & Stockton. on same bill.
              the legislature may raise armies, but cannot prescribe the purposes for which they shall be used. the army being raised the constn transfers the use of them to The President, which is paramount to any law limiting the use.
            
            
              
              
            
            
              Stockton. on Tazew’s amdmt to Reed’s judiciary bill. about Apr. 20. 98.
              the legislature may erect offices. but they cannot restrain the appmt of the officers to any qualification of persons; for this would be to restrain a power given by the constn to the Presidt. without restraint.
            
            
              
              
            
            
              deb. on Intercourse bill.     98.
              the constn authorises the P. to appoint foreign ministers. the legislature cannot refuse giving money for them without breech of a moral oblign.
            
            
              
              
            
            
              
              if a law raises an army for a long term of years, tho’ the constn forbids an approprian for them for more than 2. years, yet they cannot refuse to renew it every 2. years without breech of a moral obligation.
            
            
              
              
            
            
              deb. on British treaty.
              the constn gives the P. & S a power to make treaties. if in these they give subsidies, or money for other purposes, the Legislature cannot refuse the money without a breech of moral oblign.
            
            
              
              
            
            
              
              the constn leaves the raising armies to the discretion of Congress. therefore Congress may leave it to the  discretion of the President. [so argued by Ross Reid, Sedgwick, Stockdon &c. in the Senate on the Provisional army and by Otis Dana, Sewall, Harper, Rutledge, Craik &c. in the debate on the same bill Apr. 24 and by mr Pinckney in the debate on the bill for the Provisional army May. 10. 98.]
            
            
              
              the constn leaves the levying taxes to the discretion of Congress. therefore Congress may leave it to the discretion of the President. [Harper in the same debate]
            
            
              
              the Constn leaves the power of legislation to Congress. therefore Congress may leave it to the President. [necessary consequence from the premisses.]
            
            
              
              
            
            
              
              if the President informs Congress that in his opn there is imminent danger of invasion, Congress are bound to act in conformity to it, without examining the grounds of the opinion. said by Otis. see Gallatin’s speech on the Provisional army May 10. 98.
            
            
              
              
            
            
              juries
              see Bayard’s speech against juries & the superior advantages of a trial by the court. Aurora. Aug. 2.
            
          
        